Citation Nr: 1144009	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to May 11, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a left shoulder disorder. 

4.  Entitlement to service connection for residuals of a head injury. 

5.  Entitlement to an initial rating in excess of 70 percent for PTSD. 

6.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in June 2009 and the undersigned Acting Veterans Law Judge sitting at the RO in July 2011.  Transcripts of both hearings are associated with the claims file.

The Board notes that a December 2010 rating decision, which the Veteran has not appealed, denied entitlement to a TDIU.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran claims that he is unemployable due to his service-connected PTSD.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  

The issues of entitlement to service connection for a back disorder, left shoulder disorder, and residuals of a head injury, entitlement to an initial rating in excess of 70 percent for PTSD, and entitlement to a TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  On May 11, 2007, VA received the Veteran's representative's original informal claim requesting "service connected compensation," which was formalized by the receipt of a VA Form 21-526 on May 21, 2007. 

2.  Service connection was granted for PTSD and an initial 70 percent rating was assigned effective May 11, 2007. 

3.  Prior to May 11, 2007, neither a formal nor an informal communication in writing was received from the Veteran requesting service connection for PTSD.


CONCLUSION OF LAW

The criteria are not met for an effective date prior to May 11, 2007, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board finds that the notice requirements have been satisfied with respect to the Veteran's earlier effective date claim.  Since service connection for PTSD has been granted (the context in which the claim initially arose), and an initial rating and effective date have been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning this "downstream" effective-date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel  has clarified that no additional VCAA notice is required for a downstream issue, including an effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Additionally, since the RO issued a supplemental SOC in February 2010 addressing the downstream earlier-effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original informal claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  Therefore, the Board finds that all necessary development has been completed and, as such, the claim is ready for adjudication. 

II.  Analysis

On May 11, 2007, VA received the Veteran's representative's original informal claim requesting "service connected compensation."  That informal claim was formalized by the submission of a VA Form 21-526, which was received on May 21, 2007.  In a July 2008 rating decision, the RO granted service connection for PTSD and assigned an effective date of May 21, 2007, the date the Veteran's formal claim was received.  In a December 2008 rating decision, however, the RO granted an earlier effective date of May 11, 2007, for the grant of service connection for PTSD since such was the date of the Veteran's informal claim was received.  The Veteran now requests an effective date prior to May 11, 2007.  For the reasons discussed below, the Board finds no basis to grant his request. 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R.         § 3.155.  An informal claim must identify the benefit sought.  An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

On May 11, 2007, the Veteran's representative at the time, The American Legion, submitted an informal claim on the Veteran's behalf requesting "service connected compensation."  As VA received the claim on the same date, this is the date of claim.  The Board has thoroughly reviewed the claims file, but does not find any document or communication that can be construed as an informal or formal claim for service connection for PTSD, or any other kind of psychiatric disorder, prior to May 11, 2007.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (finding that where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record).  The Veteran testified at his July 2011 Board hearing that he had actually filed a claim for service connection for a psychiatric disorder shortly after he was separated from active duty in 1980; however, there is no evidence of this in the claims file.  Moreover, there is no indication that the Veteran's claims file has been rebuilt or is otherwise missing documents.  In fact, documentation contained in the claims file from VA's computer system reflects that the Veteran's VA claims file was established in May 2007 as a result of his initial claim for live compensation/pension, which coincides with initial claim for service connection for PTSD.  Therefore, the Board finds the Veteran's allegation that he filed a claim for service connection for a psychiatric disorder shortly after he was separated from active duty in 1980 to be not credible in light of the other evidence of record.  Therefore, as VA received the Veteran's (via his representative) initial claim for service connection for PTSD on May 11, 2007, such is the proper effective date for the award of service connection for such disability.  Accordingly, there is no basis to assign an effective date prior to May 11, 2007, for the grant of service connection for PTSD. 

In conclusion, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than May 11, 2007, for the grant of service connection for PTSD.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Hence, the appeal of this claim is denied. 


ORDER

An effective date prior to May 11, 2007, for the grant of service connection for PTSD is denied.


REMAND

Regarding the remaining claims on appeal, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Veteran is seeking service connection for residuals of a head injury, a back disorder, and a left shoulder disorder, an initial rating in excess of 70 percent for his PTSD, and a TDIU.  

As relevant to all of the Veteran's claims, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  Specifically, at his June 2009 DRO hearing, the Veteran testified that, following his service discharge in 1980 through the present time, he had sought treatment through the VA facilities located in Detroit, Battle Creek, Saginaw, and Ann Arbor, Michigan; St. Louis, Missouri; and New York, New York, and from Dr. Robinson, a private treatment provider in Lansing, Michigan.  While VA treatment records dated during 2007, 2008, and 2010 from the Saginaw and Ann Arbor VA facilities are of record, there has been no attempt to obtain the other identified outstanding records.  Additionally, it appears that the Veteran is in receipt of private treatment for his PTSD.  Therefore, he should be given an opportunity to identify all treatment providers for his claimed disabilities and, thereafter, such records should be obtained.

Additionally, the Veteran alleges that he sustained two separate injuries to his head, back, and left shoulder while on active duty.  The first injury occurred in May 1979 when he fell off a tank and allegedly landed on his back and left shoulder.  The second injury occurred in January 1980 when he was allegedly attacked by five or six men while outside a nightclub in Germany.  

The Veteran's service treatment records (STR's) verify that, in May 1979, he "fell off track" and sustained a slight sprain to his right wrist.  The Veteran offered sworn testimony that he also injured his head, back, and left shoulder as a result of that fall; however, this report makes no reference to such injuries.  A January 1980 STR also notes that he was seen for a laceration to his head, for which Bacitracin was applied.  The Veteran indicated that the laceration resulted from the alleged assault.  Again, this report makes no reference to back or left shoulder problems. 

In this regard, the Board notes that the Veteran claims that medical records concerning treatment for an alleged assault in 1980 while on active duty are missing.  Specifically, he alleges that he was treated in January 1980 at Miesau Air Force Base, and shortly thereafter at the Army Hospital in Kaiserslautern, Germany, after he was beaten by five or six men outside a nightclub in Saarbrucken, Germany.  His STRs were obtained following a request to the National Personnel Records Center (NPRC) in June 2007.  However, records from those facilities showing treatment for an assault were not included in the Service Department Records Envelopes.  As a result, a VA memorandum dated in September 2009 made a formal finding that the complete STRs are unavailable for review.  However, the Board finds that a remand is necessary in order to attempt to obtain clinical records from both facilities for January 1980.  In this regard, VA's Adjudication and Procedure Manual (M21-1MR) indicates that if a Veteran was hospitalized during service, additional clinical records, such as "detailed daily treatment records and nursing notes" may be available as they were filed by hospital and not by individual.  See M21- 1MR, Part III, iii.2.B.12.c.

Additionally, the Veteran indicated that he was with a friend, A.D.S., the night of the alleged assault in January 1980 and that it may be possible to get a statement from him.  As such, on remand, the Veteran should be given an opportunity to submit a statement from A.D.S. 

The Board observes that the Veteran was previously afforded a VA examination in November 2007 in order to determine the etiology of his back and left shoulder disorders.  In this regard, the examiner reviewed the claim file and recorded the Veteran's reported history of sustaining back and left shoulder injuries during a fall in 1979 and an assault in 1980.  After conducting a physical examination, including X-rays, the examiner diagnosed the Veteran with (1) age-related degenerative changes of both shoulders, and (2) degenerative disc disease of the lumbar spine, age related.  The examiner then opined that neither disorder was caused by an injury in service, since there was no documentation of any such injury in the STRs and since both disabilities are age-related.  As such, after obtaining any outstanding records, the agency of original jurisdiction (AOJ) should conduct any additionally indicated development, to include affording the Veteran any additional examinations and/or opinions necessary to decide his claims.

Relevant to his claimed residuals of a head injury, the Veteran alleges that he experiences headaches, dizziness, and other possible symptoms as a result of head trauma in service.  But there is conflicting medical evidence as to whether the Veteran has a disability due to head trauma.  The most probative evidence against the claim is a November 2007 VA examination report in which a VA physician reviewed the claims file and examined the Veteran before concluding that there were no residuals of traumatic brain injury found on examination.  This opinion was largely based on a CT scan of the head which showed no acute abnormalities, as well as neurological testing.  

An MRI of the brain performed in October 2008 was initially interpreted as showing: (1) no significant intracranial abnormalities; and (2) two foci of subcortical white matter T2 prolongation in the right centrum semiovale and left temporal lobe, which are nonspecific findings suggestive of demyelinating process that may be related to vasculitis, or inflammatory/infectious or chronic microvascular changes.   

When evaluated by VA in October 2008, the Veteran reported that he suffered from residuals of head trauma during service, including anxiety while driving, tingling in his arms and hands, nightmares, feeling "mellow," and headaches.  The evaluating physician indicated in his report that he was confused by the Veteran's tangential answers and did not understand why he was seeking treatment.  Upon further questioning, the Veteran indicated that he had been encouraged to seek service connection for multiple claims and had hired a lawyer.  Tests administered to assess cognitive function suggested over embellishment of symptoms and a lack of genuine effort.  The VA physician did not feel as though the Veteran's current symptoms were related to prior head trauma in 1980.  

On the other hand, G.J., Ph.D., a neuropsychologist, administered an evaluation of the Veteran in August 2009 and indicated that the Veteran suffers from residuals of a head injury as a result of service.  This evaluation consisted of an in-depth interview, at least twelve different tests, and a psychological assessment.  It is important to note that the only head trauma noted by Dr. G.J. involved the incidents in service.  Based on his assessment, Dr. G.J. diagnosed the Veteran with (1) cognitive disorder, not otherwise specified, (post-concussional disorder), (2) traumatic brain injury, and (3) post-concussional syndrome.  These diagnoses were based, in part, on Dr. G.J.'s slightly different interpretation of the October 2008 MRI report.  Dr. G.J. stated that, while the 2 foci involving white matter area of the brain could be some type of demyelinating illness or microvascular change, neuropsychological testing would not support these findings (testing is not consistent with gradual decline in cognitive abilities which frequently happens in these disorders).  However, changes in white matter are commonly seen in individuals who have sustained concussions.  It thus appears that Dr. G.J concluded that the Veteran does suffer from residuals of head trauma due to service. 

In light of these conflicting opinions, the Board finds that the Veteran should be afforded a neurological examination to determine whether he suffers from residuals of a head injury as a result of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Pertaining to the Veteran's initial rating claim, there is conflicting evidence in the claims file regarding the severity of his PTSD.  One the one hand, a November 2007 VA examination report indicates that there is no basis to assign a disability rating higher than 70 percent for PTSD.  This report notes that the Veteran's primary PTSD symptoms include sleep disturbance, nightmares, anxiety, and social isolation.  The Veteran told the examiner he had no friends, but later indicated that enjoys playing cards with friends and was brought to the examination by a friend.  He explained that he had worked as a painter "on and off" but felt as though he was unable to work because of "emotional problems."  The examiner diagnosed the Veteran with PTSD, which he characterized as only "mild."  He also assigned a Global Assessment of Functioning (GAF) score of 55, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Likewise, a July 2010 VA examination failed to demonstrate symptomatology consistent with a rating in excess of 70 percent.  Moreover, at such time, he was assigned a GAF score of 51.  In short, these findings do not warrant a disability rating higher than 70 percent.

However, other evidence in the claims file indicates that the Veteran's PTSD causes total occupational and social impairment, which, if true, warrants a 100 percent schedular rating.  In April 2009, E.T., Ph.D., conducted a psychosocial assessment to determine the affect the Veteran's PTSD has on his ability to work.  Based on her assessment - including the Veteran's education, training, work history, and symptoms - Dr. E.T. indicated that the Veteran is not a viable candidate for rehabilitation and is not employable.  The diagnoses included (1) PTSD, chronic, delayed, and (2) rule out traumatic brain injury.  She also assigned a GAF score of 45, which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  In sum, these findings support a 100 percent rating for PTSD.

In light of these conflicting findings and opinions concerning the severity of the Veteran's service-connected PTSD, another VA examination is needed to reassess the severity of this condition.  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  In this regard, the Board is cognizant that the Veteran was afforded a VA examination in July 2010, after the receipt of Dr. E.T.'s April 2009 report; however, the examiner does not comment on her findings or reconcile such report with his current findings.  Moreover, at the Veteran's July 2011 Board hearing, he testified to an increase in the severity of his PTSD symptomatology.  As such, a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the Veteran has alleged that he is unemployability due to symptoms of his service-connected PTSD and, as such, the claim of entitlement to TDIU is before the Board.  However, as the outcome of the Veteran's claim for a higher initial rating for PTSD will impact his claim for TDIU, the latter claim is inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the Veteran's claim of entitlement to a TDIU is deferred pending the readjudication of his initial rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to submit a statement from A.D.S. regarding his alleged in-service assault in Germany in January 1980.

2.  Request the Veteran's clinical records from NPRC for the medical facilities located at Miesau Air Force Base and the Army Hospital in Kaiserslautern, Germany, for January 1980.  Please note that clinical records are filed under the facility name rather than the Veteran's name. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his residuals of a head injury, back disorder, and left shoulder disorder since service, and his PTSD since May 2007.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Robinson in Lansing, Michigan, and the VA facilities located in Detroit, Battle Creek, Saginaw, and Ann Arbor, Michigan; St. Louis, Missouri; and New York, New York dated from April 1980 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Relevant to the Veteran's claims of entitlement to a back and left shoulder disorder, after obtaining any outstanding records, conduct any additionally indicated development, to include affording the Veteran any additional examinations and/or opinions necessary to decide his claims.

5.  After all outstanding treatment records have been obtained, schedule an appropriate VA compensation examination to determine whether the Veteran has any residuals of a head injury he sustained in service.   All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on an examination, a comprehensive review of the claims file, and an interview with the Veteran, the examiner should opine whether it is at least as likely as not that the Veteran suffers from residuals of a head injury as a result of service.   

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should specifically consider the Veteran's lay statements regarding service incurrence and continuity of symptomatology, and records showing treatment for a laceration on his head in January 1980, the November 2007 VA examination report, the October 2008 MRI report, and the August 2009 neuropsychological evaluation report by G.J., Ph.D.    

6.  Schedule a VA examination to reassess the severity and manifestations of the Veteran's PTSD under the applicable rating criteria.  See 38 C.F.R. § 4.130, DC 9411.  Conduct all diagnostic testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical and other history.  Based on the review of this evidence and personal clinical evaluation, the examiner should indicate the nature and severity of all symptoms that are attributable to the service-connected PTSD. 

The examiner should also assign an Axis V GAF score consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means.  This includes, if possible, sorting what measure of the GAF score is attributable to the PTSD versus other conditions (whether mental and/or physical). 

The examiner also should comment on the Veteran's current level of social and occupational impairment due to his PTSD, including especially the impact this condition has on his ability to work (obtain and maintain substantially gainful employment).  Any indications the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. 

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In this regard, the examiner should reconcile Dr. E.T.'s April 2009 report with the November 2007 and July 2010 VA examination reports.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


